July 28, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: The Dreyfus Third Century Fund, Inc. File No.: 811-2192 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended May 31, 2009. Please direct any questions or comments to the attention of the undersigned at (212) 922-6832. Sincerely, /s/ Christina Zacharczuk Christina Zacharczuk Senior Paralegal CZ/ Enclosure
